Citation Nr: 0909175	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  05-41 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to VA disability compensation benefits during a 
period from March 1, 1997 through the end of July 2002, 
during which the Veteran renounced VA benefits in lieu of 
military retirement pay.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from February 1950 to 
December 1953, from November 1959 to February 1960, and from 
February 1960 to August 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  

At that time the RO notified the Veteran of its determination 
in part that compensation benefits were not payable from 
March 1, 1997 until August 1, 2002, because the Veteran had 
renounced his compensation benefits during that period.  The 
Veteran perfected an appeal from that decision as to the RO's 
determination that VA compensation benefits were not payable 
from March 1, 1997 until August 1, 2002.   


FINDINGS OF FACT

1.  Pursuant to a June 1996 letter from the Veteran 
requesting to renounce his rights to VA benefits, VA 
terminated the Veteran's VA compensation benefits effective 
March 1, 1997.

2.  After March 1, 1997, the Veteran first submitted an 
election of VA compensation benefits (other than such that he 
submitted and withdrew prior to their becoming effective) in 
July 2002.

3.  VA awarded VA disability compensation benefits in lieu of 
his military retired pay, effective August 1, 2002.





CONCLUSION OF LAW

There is no legal basis for VA disability compensation 
benefits during the period from March 1, 1997 through the end 
of July 2002.  38 U.S.C.§§ 3104(a), 3105, 5110(a) (West 
2002); 38 U.S.C.A § 5304(a)(1), 5305 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.106(a), 3.750 (2002); 38 C.F.R. 
§ 3.400(j), (s) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), amended VA's 
duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

The RO has generally satisfied its duty to notify the 
appellant under 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2008).  The RO has effectively notified 
the appellant of information and evidence necessary to 
substantiate the claim on appeal; information and evidence 
that VA would seek to provide; and information and evidence 
that the appellant was expected to provide. The appellant's 
submissions show that he is cognizant of the necessary 
requirements and has submitted all required evidence in this 
matter; albeit, as explained below, to some extent, he 
contests VA's application of certain legal rules applicable 
to the premise of his claim on appeal.

The appellant was not precluded from participating 
effectively in the processing of his claim and the notice did 
not affect the essential fairness of the decision.  VA has 
done everything reasonably possible to assist the appellant 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2008).  
All relevant records have been secured.

In any case, the duties under VCAA are not applicable here 
because the claim for the benefit lacks legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law and 
not the evidence is dispositive, the claim must be denied 
because of a lack of entitlement under the law); Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (Aug. 30, 2001); VAOGCPREC 5-2004; 
see also Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(VCAA not applicable "because the law as mandated by statute 
and not the evidence is dispositive of the claim").  The 
Court has held that the VCAA does not affect matters on 
appeal when the question is limited to statutory 
interpretation. See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Thus, the Board concludes that no further action is 
necessary under the VCAA, since all evidence needed to 
adjudicate the claim is of record.  

Furthermore, because no reasonable possibility exists that 
would aid in substantiating the claim, any deficiencies of 
VCAA notice or assistance associated with that claim are 
rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).


II.  Entitlement to Compensation During a Period of Renounced 
Benefits in Lieu of Military Retirement Pay.

The Veteran claims entitlement to VA disability compensation 
benefits for the period from March 1, 1997 through the end of 
July 2002, during which the Veteran had renounced VA benefits 
in lieu of military retirement pay.  In part, the Veteran 
contends that he was forced to renounce his VA compensation 
for that period because VA did not apply the law properly 
with respect to garnishment of VA compensation.  He claimed 
that if he had not renounced VA benefits in lieu of military 
retirement pay, VA would have erroneously garnished his VA 
disability compensation in order to pay alimony to his ex-
wife.  He claimed that, on the contrary, VA compensation was 
not legally subject to garnishment for payment of alimony.  
The Veteran is not contesting the assigned effective dates 
delimiting the period in question, or the specific monetary 
amounts; and the evidence on file does not show otherwise.

The facts are not in dispute, and are as follows. 


A.  Factual Background of the Claim

In December 1991 the RO received an August 1991 Writ of 
Continuing Garnishment and a November 1991 order of the 
Circuit Court of Hillsborough County, Tampa, Florida 
directing compliance with the writ of garnishment on the part 
of the VA.  The RO began garnishing the Veteran's VA 
disability benefits pursuant to the court order in February 
1992.  Review of the documents show that compensation was to 
be garnished for alimony purposes.

In a June 1996 letter, the Veteran notified the RO of his 
request to renounce his rights to VA benefits pursuant to 
38 U.S.C.A. § 5306, effective June 1, 1996.  In effect, he 
submitted a claim renouncing his waiver of retirement pay in 
lieu of disability compensation.  The Veteran stated that he 
was aware that he may reinstate that benefit by filing a VA 
Form 21-651.

In a November 1996 memorandum to the District Counsel, the 
Atlanta Georgia RO asked for an opinion as to whether the RO 
could terminate the Veteran's compensation as he requested, 
given there was an existing garnishment on that compensation.  
In other words, the question presented was could the RO 
terminate the compensation and thereby terminate the 
garnishment.  

In a February 21, 1997 letter in reply, the VA Regional 
Counsel stated in that it was their opinion that the right to 
renounce was absolute, and that there was neither a statutory 
nor regulatory provision that precluded such action, despite 
the existing garnishment.  

Following that, in a February 26, 1997 letter, the RO 
notified the Veteran that the RO accepted the Veteran's 
renouncement of his disability compensation payment; that his 
VA compensation benefits had been terminated effective March 
1, 1997; and that because of his request to terminate his 
compensation, his claim for individual unemployability had 
been dropped. 

In April 1997 the Veteran submitted a claim for a total 
disability evaluation based upon unemployability due to 
service-connected disability (TDIU).  

In a May 1997 letter, VA's Assistant General Counsel notified 
the Veteran in essence that VA's garnishment of the Veteran's 
VA benefits was pursuant to compliance with a circuit court 
order of November 1991.  

In a June 1997 letter, the RO notified the Veteran that in 
connection with his April 1997 claim for TDIU, the Veteran 
must submit a VA Form 21-651, Waiver of Retired Pay. 

In a November 1997 rating decision the RO awarded the Veteran 
a total rating based on individual unemployability (TDIU) and 
entitlement to Chapter 35 Dependents' Educational benefits, 
both effective from June 14, 1996.  In the December 1997 
transmittal letter associated with that decision, the RO 
notified the Veteran that the RO had not authorized 
correspondent benefit payment because in his June 1996 letter 
the Veteran had told the RO he wanted to receive military 
retirement pay instead of VA compensation.  The RO further 
notified the Veteran that if he wished to receive VA benefits 
in lieu of military retired pay, he had to complete and 
submit an attached VA Form 21-651, Election of Compensation 
in Lieu of Retired Pay or Waiver of Retired Pay to Secure 
Compensation from VA.  See 38 U.S.C.A. § 5304(a)-5305.

In January 1998, the Veteran submitted a completed VA Form 
21-651, electing to receive VA compensation in lieu of 
retired pay.  A February 1998 VA report of contact shows that 
the Veteran notified the RO that he wanted to receive VA 
benefits (in lieu of retired pay) only if no garnishment 
would be paid to his ex-wife.  He requested VA inform him of 
its decision on that matter.  

In March 1998, the RO notified the Veteran in a letter 
telling him that under 42 U.S.C.A. § 662(f)(2) and 5 C.F.R. § 
581.103(c)(6)(iv), his VA disability compensation can be sent 
to his ex-wife.  

In an April 1998 memorandum, an officer of VA opined that if 
the Veteran re-elected VA compensation and waived military 
retired or retainer pay in order to receive the VA 
compensation, then the compensation received in lieu of 
waived military retired or retainer pay was subject to 
garnishment for alimony or child support.  The VA officer 
noted that a court order in November 1991 directed compliance 
until further order of the court, which had not been 
received.  The VA officer noted the authority for permitting 
garnishment of VA compensation received in lieu of waived 
military retired or retainer pay for alimony or child support 
was 42 U.S.C.A. § 662(f)(2); 5 C.F.R. § 581.103(c)(7).

In a May 1998 letter, the RO notified the Veteran that based 
on the telephone conversation with him in February 1998-
pertaining to the Veteran's request to receive VA benefits 
(in lieu of retired pay) contingent on VA's non-payment of 
garnishment-that the RO was taking no further action to 
waive retired pay in order to receive VA compensation.  The 
RO further notified the Veteran of the governing legal 
authority permitting garnishment of VA compensation in this 
situation.  See 42 U.S.C.A. § 662(f)(2); 5 C.F.R. § 
581.103(c)(7).

In a January 2000 decision, the Board denied the Veteran's 
claim as to the issue of whether the garnishment of VA 
service-connected disability compensation is proper if the 
Veteran elects waiver of retirement pay.  The Veteran 
essentially argued that VA disability compensation received 
by election in lieu of retirement pay was not subject to 
garnishment for alimony obligations.  

In that decision the Board concluded that the RO merely 
complied with a court order for garnishment from another 
jurisdiction and had not rendered a decision on that matter, 
that the Board did not have appellate jurisdiction in that 
matter, and that the RO simply complied with the Veteran's 
desire not to elect compensation in lieu of retirement pay if 
the compensation was to be subject to garnishment-and 
notified him to that effect (i.e. that per his desire, no 
action on his election would be taken).  Based on the 
foregoing, in the January 2000 decision, the Board found that 
there was no claim properly before the Board for appellate 
review; and therefore dismissed the case pursuant to 38 
U.S.C.A. § 7108 (West 1991).

Subsequently, in July 2000 the Veteran submitted a VA Form 
21-651, in which he elected to receive VA benefits in lieu of 
retired pay.  Thereby, in an August 2000 letter to the 
Veteran, the VA Assistant Regional Counsel notified the 
Veteran of the legal authority for garnishment of VA 
compensation paid if retired or retainer pay has been waived, 
for alimony and child support.  In response to that letter, 
the Veteran sent the RO a letter later that month in which he 
requested the resumption (election) of VA compensation but 
informed VA that he would protest any garnishment.

Subsequently in an October 2000 letter, the RO notified the 
Veteran that the RO had taken action on his VA Form 21-651, 
effective November 1, 2000, thereby reinstating his VA 
compensation; and that the RO had also reinstated the writ of 
garnishment in favor of his ex-wife, in accordance with the 
court order of November 1991.  

Following that, in an October 2000 letter to the RO, the 
Veteran submitted a notice to renounce VA compensation.  In 
response, in a November 2000 letter the RO notified the 
Veteran that the RO had complied with that request to 
renounce the Veteran's VA benefits.  Thereby, the requested 
election did not go into effect.

In October 2001, the Veteran submitted a VA Form 21-651, 
Election of Compensation in Lieu of Retired Pay or Waiver of 
Retired Pay to Secure Compensation From VA.  

Once more, in October 2001, VA notified the Veteran that a 
court ordered garnishment was in place, and that VA would 
withhold the amount of the garnishment unless the Veteran 
provided a court order to dissolve the garnishment.  The RO 
notified the Veteran that he had 60 days to notify VA if he 
wished to go ahead with his claim to receive compensation and 
withhold garnishment, or to send a court order to dissolve 
the garnishment.

Once more, in December 2001, the Veteran wrote to the RO and 
requested to withdraw his waiver of retired pay.  

In a letter received by the RO in July 2002, the Veteran 
requested election of VA compensation in lieu of retired pay.  
In an October 2002 letter, the Director of the Office of 
Communications and Case Management of Veterans Benefits 
Administration of VA notified the Veteran that his case was 
being forwarded to VA Regional Counsel for legal instruction 
on how to proceed with the Veteran's request.  In this 
regard, the Director noted that there was a court-ordered 
garnishment of his military retired pay in effect, and that a 
Veteran's disability compensation can be garnished to pay 
child support or alimony pursuant to a court order, if, and 
only if, the Veteran receives compensation in lieu of an 
equal amount of military retired pay in accordance with a 
total or partial retired pay waiver.

In a January 2003 memorandum, based on cited reasons, a VA 
Regional Counsel determined that VA improperly withheld 
service-connected benefits as subject to garnishment, and 
that VA should return to the Veteran compensation benefits 
previously withheld by garnishment. 

In an August 2003 letter, the RO notified the Veteran of its 
decision, based on the Regional Counsel opinion in the 
January 2003 memorandum, that the Veteran's compensation 
benefits had been erroneously withheld.  The RO notified the 
Veteran that payment of VA benefits would start August 1, 
2002, the first day of the month following reelection of 
compensation benefits.  The RO also notified the Veteran that 
compensation benefits were not payable for the period from 
March 1, 1997 to the end of July 2002, because he had 
renounced his compensation benefits for that period.

In a January 2005 memorandum to the Defense Finance and 
Accounting Service (DFAS), the Office of Regional Counsel 
noted that the Office had reviewed a Final Divorce Decree and 
a subsequent Continuing Writ of Garnishment issued by the 
12th Judicial Circuit in and for Hillsborough County, State 
of Florida and the Veteran's claims file.  On so doing, the 
Office concluded that VA must comply with the validly served 
Order awarding the Veteran's ex-wife permanent alimony of 40 
percent of the Veteran's military retirement pay.  The Office 
noted that the Veteran had waived part of his military 
retirement pay in lieu of VA disability benefits, and that 
DFAS was currently withholding 40 percent from the Veteran's 
military retirement pay in compliance with said Order; and on 
that basis, VA General Counsel had directed that VA must also 
withhold 40 percent of the amount waived to be in compliance 
with said Order.  On that basis, the Office directed DFAS to 
withhold a cited amount of money from the Veteran's monthly 
disability compensation in favor of the Veteran's ex-wife. 

In a January 2005 letter, the RO notified the Veteran of its 
intent to withhold compensation benefits effective March 
2005, based on a court garnishment order received January 5, 
2005, issued by the State of Florida.  (In a later letter of 
May 2006, the RO clarified that the January 2005 letter 
should not have read that the garnishment order was received 
January 5, 2005, but instead should have stated that the 
garnishment order was issued on August 2, 1991. 

In an April 2005 letter, the RO notified the Veteran that the 
RO had determined that the RO erred in their prior decision 
to terminate the garnishment that was previously in place.  
The RO further notified the Veteran that the garnishment 
order was valid and that the RO must garnish the Veteran's VA 
compensation benefits in an amount cited.

In a later April 2005 letter, the Regional Counsel notified 
the Veteran that the legal issues raised by the Veteran had 
been addressed by the Office of the General Counsel of VA, 
which determined that VA was obliged to honor the Florida 
State court order (Continuing Writ of Garnishment).  

In a December 2005 letter to the Veteran on a somewhat 
related matter-essentially, whether garnishment was proper-
though not part of this claim on appeal, the Assistant 
General Counsel for VA pointed out the following.  First, 
that while in most situations, Veteran's benefits are not 
subject to attachment, levy, or seizure by creditors, 
pursuant to 38 U.S.C.A. § 5301(a).  Second, that, however, in 
the Child Support Enforcement Act, 42 U.S.C.A. § 659(a), 
Congress provided for the waiver of the Government's 
sovereign immunity to state court process for the garnishment 
of monies for the purpose of paying alimony and child support 
obligations. Third, that 42 U.S.C.A. § 659(a) further 
provides that the specified monies payable by the Federal 
Government to an individual shall be subject to garnishment 
by lawful state process "in like manner and to the same 
extent as if the United States...were a private person" to 
enforce the obligation to pay alimony or child support, 
citing also 5 C.F.R. § 581.101.  

Based on the foregoing, the Assistant General Counsel for VA 
instructed the Veteran that the state court was the proper 
venue for any challenge to the garnishment order, not VA , 
which cannot assume jurisdiction-unless the Veteran 
successfully disputes the garnishment order through proper 
judicial process, VA is bound to follow the law respecting 
garnishment of the state from which the garnishment order 
issued. 

In a February 2006 letter, the RO notified the Veteran of a 
November 2004 VA General Counsel opinion, stating that the 
Veteran's remedy is to challenge the garnishment order in the 
State of Florida court with jurisdiction over the garnishment 
proceedings; and that VA has no option but to comply with a 
properly issued state court order directing garnishment of 
the Veteran's benefits for alimony.  

B.  Applicable Law and Analysis

Any person entitled to VA compensation may renounce his right 
to that benefit but may not renounce less than all of the 
component items which together comprise the total amount of 
the benefit to which the person is entitled nor any fixed 
monetary amounts less than the full amount of entitlement.  
38 C.F.R. § 3.106(a).  The renouncement will not preclude the 
person from filing a new application for compensation at any 
future date, and such application will be treated as an 
original application, and no payments will be made thereon 
for any period before the date such new application is 
received by VA.  38 C.F.R. § 3.106(b).   

Under the statutes and regulations applicable during the 
period in question (from March 1, 1997 to August 1, 2002) and 
when the Veteran submitted his claim, the law prohibited 
duplication of VA and military retirement benefits.  
Essentially, except to the extent that retirement pay is 
waived under other provisions of law, not more than one award 
of compensation granted after July 13, 1943 shall be made 
concurrently to a person based on that person's own service.  
See 38 U.S.C.§ 3104(a) (2002); 38 U.S.C.A § 5304(a)(1) (West 
2002 & Supp. 2005); see also 38 C.F.R. § 3.750(a) (2002).

The statute further provided that anyone receiving service 
retirement pay who would be eligible to receive VA 
compensation if he were not receiving such retired or 
retirement pay, shall be entitled to receive such 
compensation upon the filing with the appropriate department 
a waiver of so much of his retired or retirement pay as is 
equal in amount to such compensation.  To prevent duplication 
of payments, the department with which any such waiver is 
filed shall notify VA of the receipt of such waiver, the 
amount waived, and the effective date of the reduction in 
retired or retirement pay.  38 U.S.C. § 3105 (2002); 38 
U.S.C.A § 5305 (West 2002 & Supp. 2005).  In the absence of a 
specific statement to the contrary, the filing of an 
application for VA compensation by a veteran entitled to 
retirement pay constitutes a waiver of retirement pay.  
38 C.F.R. § 3.750 (c).

The regulations add that an officer or enlisted man entitled 
to retirement pay, as well as VA compensation, may elect 
which of the benefits he desires to receive, and that an 
election of retirement pay does not bar him from making a 
subsequent election of the VA benefit to which he is 
entitled.  They also dictate that an election filed within a 
year of the date of notification of entitlement to VA 
compensation would be considered timely in terms of assigning 
an effective date (i.e. the effective date of the 
compensation benefits would be the date the Veteran was found 
to be entitled to same). 38 C.F.R. § 3.750(b) (2002 and 
2005).

Generally, the assignment of effective dates of awards is 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2008).  Unless specifically provided otherwise, the 
effective date of an award based on a claim for service 
connection or for an increase of compensation "shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore."  38 
U.S.C.A. § 5110(a) (West 2002).  The implementing regulation 
clarifies this to mean that the effective date of an award of 
service connection or for increased compensation "will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later." 38 C.F.R. § 3.400 (2008).   

Under 38 C.F.R. § 3.400(j), unless otherwise provided, the 
effective date of an election of VA compensation benefits is 
the date of receipt of election, subject to prior payments. 
38 C.F.R. § 3.400(j) (2008).  Under 38 C.F.R. § 3.400(s), 
except as provided in 38 C.F.R. § 3.106(c), the effective 
date of a renouncement is the date of receipt of a new claim. 

In this matter, the RO was on notice that the Veteran had 
been granted TDIU, and that he was entitled to receive 
compensation at that rate.  The RO was therefore obligated to 
ascertain whether he desired to receive military retirement 
or VA compensation, and they clearly initiated the 
appropriate action following the RO's grant to the Veteran of 
TDIU.

To summarize the material facts of this case, as fully 
discussed above, in a June 1996 letter to the RO, the Veteran 
requested to renounce his right to VA benefits.  After 
considering the question of whether the Veteran could 
renounce VA benefits given there was an existing garnishment 
order, the RO in February 1997 accepted the renouncement of 
disability compensation benefits.  Thereby, VA correctly 
terminated the Veteran's VA benefits, effective March 1, 
1997.  

In April 1997, the Veteran submitted a claim for TDIU, which 
the RO granted in a November 1997 rating decision.  Because 
of the Veteran's June 1996 letter renouncing VA benefits and 
the questions regarding the Veteran's desire to avoid 
garnishment of benefits for alimony, the filing of that claim 
for TDIU did not constitute a waiver of retirement pay.  See 
38 C.F.R. § 3.750(c).  The RO correctly notified the Veteran 
that in connection with the April 1997 claim, he must submit 
a VA Form 651, to waive his retired pay.  

The Veteran later submitted a VA Form 21-651 in January 1998, 
electing to receive VA compensation in lieu of his retired 
pay; and in a letter received by VA the following month, he 
stated that he only wanted to receive VA benefits if no 
garnishment would be paid to his ex-wife.  In correspondence 
in March 1998 and May 1998, the RO correctly explained to the 
Veteran essentially that-because of the Veteran's contingent 
request due to his desire to avoid garnishment of VA 
benefits, and cited authority permitting garnishment of VA 
compensation in this situation-the RO was taking no further 
action to waive the Veteran's retired pay in order to receive 
VA compensation.  Thus, no election of VA compensation 
benefits came into effect even though the Veteran had 
submitted a claim for TDIU.  Id.   

The Veteran subsequently submitted a VA Form 21-651 in July 
2000, electing to receive VA benefits in lieu of retired pay.  
But after receiving a letter from the RO in October 2000 
notifying the Veteran that action on that election, 
reinstating VA compensation, would become effective November 
1, 2000, and also that the writ of garnishment would be 
reinstated, the Veteran then notified the RO later in October 
2000 to renounce VA compensation.  On that basis, VA 
correctly did not reinstate the Veteran's VA compensation on 
the intended effective date in November 2000.

Following that, again the Veteran submitted a VA Form 21-651 
in October 2001, electing VA compensation in lieu of retired 
pay; and again, in December 2001, the Veteran withdrew his 
election for VA compensation before the election became 
effective.

In a July 2002 letter, the Veteran requested election of VA 
compensation in lieu of retired pay.  After a January 2003 
memorandum from a VA Regional Counsel containing an opinion 
that VA improperly withheld benefits as subject to 
garnishment, in an August 2003 letter, the RO notified the 
Veteran that payment of VA benefits-in accordance with the 
July 2002 election-would start effective August 1, 2002, the 
first day of the month following election of compensation 
benefits (after acceptance of the election by VA).  In that 
August 2003 letter, the RO also stated that compensation 
benefits were not payable from March 1, 1997 until August 1, 
2002, because the Veteran had renounced compensation benefits 
for that period.   

The Board agrees with the last sentence above.  At no time 
during the period from March 1, 1997 to August 1, 2002, did 
the Veteran elect VA compensation in lieu of retired pay, 
other than at times when he withdrew that request before the 
election became effective.  

In part, the Veteran essentially maintains that VA 
erroneously required garnishment against VA compensation for 
alimony and advised him to that effect; and that as a result, 
after renouncing his right to VA benefits in June 1996-which 
became effective March 1, 1997-he did not elect VA 
compensation in lieu of retired pay until his election in 
July 2002, which resulted in reinstatement of VA benefits, 
effective August 1, 2002.
     
To the extent such advice, contained in various counsel 
opinions, may have been in error, "erroneous advice given by 
a government employee cannot be used to estop the government 
from denying benefits."  McTighe v. Brown, 7 Vet. App. 29, 
30 (1994), relying upon OPM v. Richmond, 496 U.S. 414, 110 S. 
Ct. 2465, 110 L.Ed.2d 387 (1990).  Furthermore, the bottom 
line conclusion by the VA General Counsel, as discussed 
above, is against the Veteran's assertions in this matter.  

Of course, the question of whether garnishment is legally 
correct in this situation is not part of this claim on 
appeal.  As an ancillary issue to the claim here on appeal, 
however, the Board would note that this very question was 
addressed in a January 2000 decision, in which the Board 
denied the Veteran's claim regarding the issue of whether the 
garnishment of VA service-connected disability compensation 
is proper if the Veteran elects waiver of retirement pay.  

Other legal authority is discussed above in this decision.  
Quite clearly and very definitely, a garnishment order is 
enforceable against VA compensation benefits paid in lieu of 
military retired pay.  See 42 U.S.C. § 659(a).  The 
Department must comply with a request for such garnishment 
unless the garnishment order does not conform to the laws of 
the jurisdiction from which it was issued, or legal process 
would require the withholding of funds not deemed moneys due 
from, or payable by, the United States as remuneration for 
employment, or legal process is not brought to enforce legal 
obligations for alimony and/or child support, or legal 
process does not comply with the mandatory provisions of this 
part, or an order of a court of competent jurisdiction 
enjoining or suspending the operation of the legal process 
has been served on the governmental entity.  See 5 C.F.R. § 
581.305(a).  

Here there was a valid garnishment order conforming to the 
laws of the jurisdiction of the State of Florida from which 
it was issued.  The Veteran has not demonstrated that the 
legal process resulting in the garnishment order did not 
conform to the laws of the State of Florida.  In recent 
correspondence the Veteran acknowledged that he had been 
unable to have this order rescinded.  In effect, in the 
Veteran's efforts to have VA set aside the garnishment order, 
the Veteran had requested extraordinary equitable relief.  
Such relief exceeds the Board's authority.  VA has no 
discretion with respect to garnishment in this situation.

On another point, during the period from March 1, 1997 to the 
end of July 2002, when the Veteran was not receiving VA 
compensation, he was receiving retirement pay.  Under the law 
applicable during the period in question, duplication of VA 
and military retirement benefits is prohibited.  Essentially, 
not more than one award of compensation shall be made 
concurrent to a person based on that person's own service.  
See 38 U.S.C.§ 3104(a) (2002); 38 U.S.C.A § 5304(a)(1) (West 
2002 & Supp. 2005); see also 38 C.F.R. § 3.750(a) (2002).  

There is no legal basis by which the Veteran's claim does not 
fail.  There is no legal basis upon which to award VA 
disability compensation benefits during a period from March 
1, 1997 through the end of July 2002, a period during which 
the Veteran had renounced VA benefits in lieu of military 
retirement pay.  Thus, the Veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  
Because the law, rather than the facts in this case, is 
controlling, the provisions of 38 U.S.C.A. § 5107(b) are not 
for application.




ORDER

The appeal is denied.
 


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


